Citation Nr: 0122828	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his sisters


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for residuals of fractures of the left tibia.  A personal 
hearing was held before an RO hearing officer in April 1999.  
A videoconference hearing was held before a member of the 
Board in October 1999.

In a December 1999 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By a February 2001 order, the 
Court vacated the Board's decision and remanded the case.  
The case was subsequently returned to the Board, and in 
August 2001 the veteran's representative submitted additional 
written argument.


REMAND

The veteran broke his left tibia on multiple occasions before 
his 1963 military service, and he was discharged from service 
on the basis that he did not meet medical fitness standards 
for induction.  He maintains that service connection for 
residuals of fractures of the left tibia is warranted on the 
basis of service aggravation of the pre-service condition.

The December 1999 Board decision denied the claim for service 
connection on the rationale that the claim was not well 
grounded under the law then in effect, 38 U.S.C.A. §  5107(a) 
(West 1991).  The February 2001 Court order vacated the 
Board's decision in light of the recent enactment of a new 
law, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
the VCAA eliminates the concept of a well-grounded claim, and 
it redefines the VA's obligations with respect to notice to a 
claimant and the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001).  Just recently the VA 
promulgated final regulations to reflect the changes made by 
the VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159, 3.326).  In 
view of this change in law and regulation, and in light of 
the Court order in this case, additional development of the 
evidence is warranted as set forth below.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who examined or treated 
him for left leg problems before, during, 
and after service.  The veteran should 
also indicate those medical providers 
from whom records can no longer be 
obtained.  The RO should then attempt to 
obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the veteran should be 
provided a VA examination with respect to 
his claim for service connection for 
residuals of left tibia fractures.  The 
claims folder should be provided and 
reviewed by the examiner, and the 
examination report should note that such 
has been accomplished.  Based on 
examination findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, supported by 
adequate rationale (including reference 
to medical evidence in the file), as to 
whether the veteran's military service 
resulted in a chronic increase in the 
level of disability of the pre-service 
left tibia fracture residuals, and 
whether any such increase was due to the 
natural progress of the condition.

3.  After the above development is 
accomplished, and after assuring 
compliance with the notice and duty 
provisions of the VCAA and the new 
companion VA regulation, the RO should 
review the claim for service connection 
for residuals of fractures of the left 
tibia.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given and opportunity to 
respond, before the case and returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


